Citation Nr: 0535072	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  97-25 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for a lung disorder, 
including as secondary to asbestos exposure.

2.	Entitlement to service connection for the residuals of 
pneumonia.

3.	Entitlement to service connection for a spot on the lung, 
including as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
April 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from March 1997,   July 2000 and December 2001 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  These rating 
decisions denied the veteran's claims for entitlement to 
service connection for lung cancer, to include as secondary 
to Agent Orange exposure; for a lung disorder, to include as 
secondary to asbestos exposure; and for the residuals of 
pneumonia.  

In February 2002, the veteran provided testimony at a hearing 
before RO personnel.  A transcript of this proceeding is 
associated with claims file.  Subsequently, in a June 2002 
supplemental statement of the case (SSOC), the RO 
recharacterized the claim for service connection for a lung 
condition, as separate claims for service connection for a 
lung disorder secondary to asbestosis exposure; and for a 
spot on the lung as the result of Agent Orange exposure or 
pneumonia.  

In March 2003, the veteran testified at a hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board, and a 
transcript of this proceeding is of record.  

In February 2004, the Board denied the claim for service 
connection for lung cancer, to include as secondary to Agent 
Orange exposure.  The Board then remanded the remaining 
claims to the RO (via the Appeals Management Center (AMC) in 
Washington, DC) to issue a letter informing the veteran of 
the Veterans Claims Assistance Act (VCAA) and its attendant 
duty to notify and assist provisions.  The AMC sent the 
requested letter in December 2004 and, in April 2005, issued 
a supplemental statement of the case (SSOC) continuing the 
denial of the claims.  The AMC then returned the case to the 
Board for further appellate review.


FINDINGS OF FACT

1.	The RO has fulfilled its duty to assist the veteran with 
obtaining evidence relevant to the claims on appeal, and has 
also notified him of the evidence needed to substantiate 
these claims, including apprising him of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence.

2.	The preponderance of the competent and persuasive evidence 
weighs against the claim for service connection for a lung 
disorder, to include on the basis of claimed asbestos 
exposure.

3.	The veteran's one episode of pneumonia in service resolved 
within one to two weeks, with no further manifestations 
during service, and both June 2000 and December 2004 VA 
examiners have also concluded that the veteran does not 
currently experience any residuals of this occurrence of 
pneumonia in service.  

4.	There is no competent evidence indicating that the veteran 
has any condition involving a spot on the lung.  


CONCLUSIONS OF LAW

1.	The veteran does not have any current lung disorder that 
was incurred or aggravated during service, including on the 
basis of asbestos exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.159, 3.303 (2005).

2.	The residuals of pneumonia were not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303 (2005).
3.	The veteran does not have a spot on the lung that was 
incurred or aggravated during service or that may be 
presumed to have been so incurred, including on the basis of 
Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  
The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim, and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).
In this case, the veteran has received correspondence dated 
in February 2001,   April 2004 and December 2004, which 
informed him of the VCAA and its relevance to the evidentiary 
development of the claims on appeal.  The February 2001 
letter concerned the claim for service connection for a lung 
disorder on the basis of asbestos exposure, and two the most 
recent letters addressed all three of the matters presently 
on appeal.  These letters collectively informed the veteran 
with regard to the information and evidence not of record 
that was needed to substantiate his claims.  The February 
2001 letter specifically explained what type of evidence 
would be required in order to establish service connection on 
the basis of asbestos exposure; the December 2004 provided 
similar guidelines in reference to claims based upon Agent 
Orange exposure.  The above letters also notified the 
claimant as to the information and evidence that VA would 
seek to provide, and that which he was expected to provide 
himself.  See Quartuccio, 16 Vet. App. at 186-87.  And the 
December 2004 letter included language requesting that the 
veteran provide the RO with any additional evidence in his 
possession that pertained to his claims -- the fourth and 
final "element" of VCAA notice.  

Moreover, the January 2002 statement of the case (SOC) and 
numerous SSOCs issued by the RO (dated from September 2000 up 
until April 2005) explained what evidence would be necessary 
to substantiate each of the veteran's claims.  These 
documents included citation to the applicable rating criteria 
for evaluating each of the claims on appeal, in addition to 
38 C.F.R. § 3.159, the regulation that sets forth the 
procedures by which VA will assist a veteran in the 
development of a claim for compensation benefits.

Accordingly, based upon the information set forth in the 
above letters, the veteran has been provided satisfactory 
VCAA notice in accordance with 38 U.S.C.A.          § 
5103(a), 38 C.F.R. § 3.159(b)(1) and Pelegrini II.  

In Pelegrini II, the Court held, among other things, that 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-20.  

The first VCAA notice letter issued to the veteran preceded 
the December 2001 initial adjudication of his claim for 
service connection for a lung disorder, to include as 
secondary to asbestos exposure.  So this letter was sent in a 
timely manner.  The subsequent letters dated in April and 
December 2004 letters were not sent until after the 
adjudication of each of the claims on appeal.  This clearly 
did not meet the standard for timely VCAA notice outlined in 
Pelegrini II.  See also 38 U.S.C.A.     § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  Bear in mind, however, that the AMC provided 
the veteran with the April and December 2004 notice letters 
following the Board's February 2004 remand request for a more 
comprehensive notice letter, and that he had ample 
opportunity to respond to the letter prior to the AMC's 
issuance of the April 2005 SSOC continuing the denial of his 
claims.  Also, the February 2004 remand itself identified the 
essential role of the VCAA duty to notify and assist with 
respect to development of the claims on appeal, including the 
opportunity for the veteran to submit any further relevant 
evidence he wanted considered.  

For these reasons, the Board finds that regardless of the 
timing of the subsequent VCAA notice letter, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA ") (citing Pelegrini 
II, 18 Vet. App. at 122-24).

Moreover, the record reflects that the RO has taken 
appropriate action to comply with the duty to assist the 
veteran with the development of his claims.  In this respect, 
the RO has obtained the veteran's service medical records 
(SMRs), service personnel records, and VA treatment records 
from the Houston VA Medical Center (VAMC) and the Beaumont 
Outpatient Clinic in Beaumont, Texas.  The RO has also 
arranged for him to undergo VA examination in connection with 
the claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  He has submitted various private medical 
records and personal statements.  He has also provided 
testimony at a hearing before the undersigned VLJ, and a 
hearing before RO personnel in support of his claims.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Factual Background

The veteran's Form DD-214 reflects that he had active duty 
service from       August 1967 to April 1969, to include a 
one-year period of service in the Republic of Vietnam.  This 
form also lists the veteran's military occupational specialty 
(MOS) as a light weapons infantryman, and his receipt of the 
Combat Infantryman Badge, Bronze Star Medal, Air Medal, and 
Vietnam Service Medal.   

The veteran's service personnel records also show that his 
MOS was as a light weapons infantryman.  There is no 
information that indicates that his in-service occupational 
duties involved exposure to asbestos.  

SMRs include the report of an August 1967 service entrance 
examination which does not reflect a history of pneumonia, or 
a respiratory condition.  An April 1969 treatment report 
notes that the veteran was hospitalized for a period of 6 
days, following symptoms of a frontal headache, back pain, 
aching in the arms, anorexia, chills, fever, weakness, and 
dizziness.  Examination of the chest revealed harsh rhonchi 
in the right lower lung posteriorly, and an otherwise normal 
chest.  The veteran's course of treatment involved 
antibiotics for possible pneumonia, and during the 
hospitalization he showed a gradual improvement of symptoms.  
The final diagnosis was right lower lobe pneumonia.  The 
disposition was discharge to duty, to return for sick call 
three days later, and continued treatment through 
antibiotics.  The veteran's separation examination in April 
1969 does not include any notation as to pneumonia or any 
other lung disorder. 

The report of a September 1970 VA examination reflects that 
the veteran had no significant abnormalities of the 
respiratory system, or of the nose, sinuses, mouth, or 
throat.  

In the report of a November 1985 medical toxicology 
consultation, Dr. J. Pizzino indicated that the veteran was 
exposed to asbestos starting in 1972 when he became an 
electrician at an oil refinery.  He continued to have 
exposure to materials containing asbestos through September 
1985.  The veteran complained of an occasional dry cough, and 
did not report having dyspnea or chest pain.  Recent chest x-
rays showed very minimal bilateral pleural thickening and 
minimal increase in the interstitial densities.  These 
findings were not conclusive for asbestos-related disease.  
The physician's conclusion was that the veteran had secondary 
exposure to asbestos while working on insulators, and it was 
not expected that he would have significant asbestos-related 
pathology at that time since it had been only 13 years since 
the first exposure.  It was recommended that the veteran 
return for evaluation within 5 years.   

In her December 1985 letter, Dr. J. Pizzino indicated that 
following an evaluation of the veteran, her diagnosis was 
occupational exposure to asbestos without any evidence of 
asbestos-related disease at that time.  

Treatment records from the Beaumont Community Based 
Outpatient Clinic dated in July 1989, reflect that the 
veteran presented with a productive cough, headaches, and a 
fever.  A chest x-ray showed evidence of an infiltrate in the 
right upper lung field.  The left lung was clear.  The 
conclusion of the x-ray evaluation was segmental 
bronchopneumonia in the right lung.  The veteran was placed 
on antibiotics and other prescription medications.  Another 
chest x-ray conducted later that month revealed a complete 
clearing of bronchopneumonia in the right lung.   

The report of a February 1997 VA examination, for purposes of 
evaluating any condition related to claimed exposure to Agent 
Orange while in service, notes that the veteran reported a 
history of pneumonia in Vietnam, and that he had never had 
any lung disease.  He indicated that he had never been 
suspected of having, or treated for, carcinoma of the lung.  
He stated that he had been found to have on a chest x-ray 
scars on the lung and liver, when he returned from Vietnam.  
The examiner noted in this regard that he had reviewed the 
veteran's medical records carefully, and that there was no 
information concerning the possibility of cancer of any kind 
in his records.  The veteran also attributed conditions 
involving a burning sensation around the ears and on his arms 
to claimed Agent Orange exposure.

A physical examination revealed that respirations were 12 to 
14 per minute, with mild exertional dyspnea noted that was 
relieved with rest.  The examiner stated that this 
respiratory difficulty was in his opinion related to obesity.  
Also noted was that the veteran's blood pressure was 170 
(systolic) over 90 (diastolic).  The lungs were clear without 
wheezes, rhonchi, or rales.  The skin did not show any signs 
of acne, chloracne, or scars possibly related to healed acne.  
There were a few pin-head sized hyperpigmented benign 
appearing lesions on the right forearm.  A gross neurological 
examination was nonfocal.  The diagnosis was hypertension on 
medication; obesity; no history of carcinoma of the lung 
(with a chest x-ray pending); and skin changes as previously 
described that were not listed as residuals of exposure to 
Agent Orange. 

The report of a June 2000 medical opinion from a VA 
physician, notes that he had reviewed the veteran's claims 
file and report of a September 1999 VA general medical 
examination, in order to determine whether the veteran had 
any residual lung disability resulting from pneumonia in the 
service.  The physician noted that the service records showed 
a one-week episode of pneumonia in service.  A CT scan of the 
thorax in January 1998 showed no lung hila, mesiastinum or 
upper abdominal neoplasm, top normal heart size, and minimal 
pulmonary vascular prominence.  During the September 1999 
general medical examination, the veteran had stated that he 
had smoked for 37 years, and quit smoking in 1997.  He also 
reported that he had been diagnosed with asbestosis in 1998.  
He indicated that following separation from service, he had 
worked as an electrician and a longshoreman, and had also 
been employed at a petrochemical plant from 1971 to 1984.  
The veteran denied that he had wheezing, however, he was 
prescribed a bronchodilator inhaler.  He stated that he often 
became short of breath.  It was noted that a chest x-ray in 
September 1999 had shown "prominent right hilum and 
increased right perihilar markings, rule out fibrosis -- no 
definite evidence of infiltrate."  Also noted was that he 
was hospitalized in late-1999 for symptomatic bradycardia 
status post pacemaker placement, and on discharge he denied 
any complaints of chest pain or further dizziness or 
shortness of breath after pacemaker placement.  Additionally, 
pulmonary function tests conducted in October 1999 showed 
forced vital capacity of 57 percent of predicted value, and 
forced expiratory volume at one second of 56 percent 
expected.  The interpretation of these results had been that 
spirometry revealed no obstructive ventilatory effect, and 
that reduction in forced vital capacity was suggestive of 
mild-to-moderate restrictive defect.    

The VA physician then indicated that the veteran's current 
health conditions included diabetes mellitus, coronary 
disease, sick sinus syndrome, atrial fibrillation status post 
pacemaker insertion, and chronic bronchitis secondary to 
cigarette smoking.  He then stated that in his medical 
opinion, the veteran had no residuals from pneumonia in 
service.  He also expressed the viewpoint that it was at 
least as likely as not that the veteran had a history of 
asbestos exposure, and further, that it was also at least as 
likely as not that the veteran had a history of long-standing 
cigarette smoking.   

On examination in December 2001 primarily for diabetes 
mellitus and related conditions, it was noted during a review 
of the veteran's medical history, that he had been treated 
for pneumonia in service.  The diagnosis was, in pertinent 
part, status post pneumonia in 1968 while on active duty, 
hospitalized.

In a statement received in April 2002, the veteran related 
that while hospitalized in service for an episode of 
pneumonia, his treating physicians had discovered a spot on 
his lung.  He further stated that while in Vietnam he had 
spent a considerable amount of time in areas where foliage 
had been sprayed with Agent Orange, and that he believed that 
exposure to herbicides may have caused the spot on his lung.     

At the May 2002 hearing before RO personnel, the veteran 
testified that in 1970, following his separation from 
military service, he had received a letter from the 
government informing him that he had a spot on his lung.  He 
also alleged that he had exposure to asbestos during service, 
prior to any post-service occupational exposure, and that 
this had contributed to one or more present lung conditions. 

During the March 2003 Board hearing, the veteran again 
testified with regard to having received a letter from the 
government that referred to a spot on his lung.  He 
reiterated that it was his belief that in-service asbestos 
and/or herbicide exposure was the cause of a present lung 
disorder.   

VA outpatient records from the Houston VAMC and Beaumont CBOC 
dated from April 2000 to November 2004, include an August 
2000 physician's report that notes an assessment of possible 
chronic obstructive pulmonary disease (COPD), and a history 
of pneumonia in Vietnam.  Subsequent records continue to note 
an assessment of possible COPD.  Beginning in July 2001, the 
veteran's treatment records show on an intermittent basis an 
impression of allergic rhinitis.  

In the report of a December 2004 respiratory examination, the 
examiner initially observed that he had reviewed the 
veteran's entire claims folder.  Regarding the veteran's 
employment history, it was noted that he was employed as a 
mechanic with the postal service.  He had previously worked 
at a furniture company as a truck driver immediately 
following service; then from 1972 to 1984 as an electrician 
with an oil refinery, where he had been in close proximity to 
asbestos materials; and from 1984 to 1985 at a shipyard where 
he was again in proximity to asbestos.  Subsequent employment 
did not involve asbestos exposure.  The veteran reported with 
respect to his medical history, that he had been hospitalized 
in service in 1969 for community acquired pneumonia.  He 
further stated that more recently, he had not received any 
specific treatment for lung or respiratory problems other 
than over-the-counter medications for the sinuses.  He gave a 
negative history of tumors or malignancies.  He stated that 
he would become short of breath after walking one-half mile, 
but could walk up three flights of stairs.  He did not have a 
purulent productive cough, but occasionally had a cough that 
resulted in some mucous production.  When he did become short 
of breath, he used an inhaler.  He did not need to use 
oxygen, or a breathing machine.      

The examiner noted objectively that a recent chest x-ray 
showed that the heart size was in the upper limits of normal, 
a pacemaker was in place, and the lungs were clear.  The 
impression of the radiologist had been that there were no 
significant changes and no active chest disease seen when 
this chest x-ray was compared with a prior chest x-ray from 
two years ago.  The examiner also noted the results of 
various other chest x-rays over the period of the last 
decade.  On physical examination, the veteran in no acute 
distress.  Respirations were 18 and unlabored.  The chest was 
symmetrical and the lungs were clear to auscultation 
bilaterally, there were no rales and no inspiratory or 
expiratory wheezing, and there was no egophony.  

The examiner noted as his assessment that this was a normal 
examination from a respiratory standpoint, and there was no 
pathology found, although a pulmonary function study was 
scheduled and had not been completed at the time of the 
examination.  He next indicated that the veteran had asbestos 
exposure from 1972 to 1985, and this was substantiated by a 
medical toxicology consultant whose diagnosis in 1985 showed 
that there was occupational exposure to asbestos, without 
evidence of asbestos-related disease.  Furthermore, the 
examiner observed that the veteran had right lower lobe 
community acquired pneumonia in April 1969, that was treated 
and resolved without residuals, and this was substantiated by 
military records showing that after a one-week episode of 
pneumonia he was discharged to duty, and the veteran's 
statement that he had recovered at that time.  Also noted was 
that the veteran had another episode of community acquired 
pneumonia in July 1989, and it resolved without sequelae as 
evidenced by a chest x-ray later that month.    

He then indicated that there were other diagnoses pertaining 
to the veteran, but they were not related to the respiratory 
system, such as PTSD; diabetes mellitus type II, 
dermatophytosis of the nails, essential hypertension, and 
osteoarthritis.  The examiner observed that the veteran's 
primary care physician had not put any type of respiratory 
problems such as COPD or asbestosis, or even asbestos 
exposure or asthma, on the veteran's problem list, although 
he had prescribed an inhaler and in one instance stated that 
there was questionable COPD.  

Governing Law and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a)(6)(iii).  Furthermore, the diseases listed 
at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively 
service connected if this requirement is met, even though 
there is no record of such disease during service.  These 
conditions are:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Additionally, as a 
result of amendments to 38 C.F.R. § 3.309(e), Type-II 
Diabetes Mellitus and chronic lymphocytic leukemia (CLL) have 
been added to the list of diseases for which presumptive 
service connection can be established.  See 66 Fed. Reg. 
23166 (May 8, 2001); 68 Fed. Reg. 59540 (October 16, 2003).  

The Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also, 61 Fed. Reg. 41442-41449 and 57586-57589 (1996).  

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As such, 
the veteran may attempt to establish that exposure to Agent 
Orange in service was the direct cause of one or more 
currently claimed lung disorders, including the claimed spot 
on the right lung.  

As to asbestos-related diseases, the Board notes there are 
no laws or regulations specifically dealing with asbestos 
and service connection.  However, VA's Adjudication 
Procedure Manual, M21-1 (M21-1), and opinions of the United 
States Court of Appeals for Veterans Claims (Court) and 
General Counsel provide guidance in adjudicating these 
claims.

In 1988, VA issued a circular on asbestos-related diseases 
providing guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular since have been included in VA 
Adjudication Procedure Manual, M21-1, part VI, paragraph 
7.21 (October 3, 1997).  VA must adjudicate the veteran's 
claim for service connection for a lung disorder, as a 
residual of exposure to asbestos, under these guidelines.  
See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).

As to the M21-1, it provides that, when considering these 
types of claims, VA must determine whether military records 
demonstrate evidence of asbestos exposure in service (see 
M21-1, Part III, par. 5.13(b) (October 3, 1997); M21-1, Part 
VI, par. 7.21(d)(1) (October 3, 1997)); determine whether 
there was pre-service and/or post-service evidence of 
occupational or other asbestos exposure (Id.); and 
thereafter determine if there was a relationship between 
asbestos exposure and the currently claimed disease, keeping 
in mind the latency and exposure information found at M21-1, 
Part III, par. 5.13(a) (see M21-1, Part VI, par. 7.21(d)(1) 
(October 3, 1997)).

The M21-1 provides the following non-exclusive list of 
asbestos-related diseases/abnormalities:  asbestosis, 
interstitial pulmonary fibrosis, effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, 
lung cancer, bronchial cancer, cancer of the larynx, cancer 
of the pharynx, cancer of the urogenital system (except the 
prostate), and cancers of the gastrointestinal tract.  See 
M21-1, Part VI, par. 7.21(a)(1) & (2).

The M21-1 also provides the following non-exclusive list of 
occupations that have higher incidents of asbestos exposure:  
mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as 
clutch facings and brake linings, and manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, and military equipment.  See 
M21-1, Part VI, par. 7.21(b)(1).  In addition, the M21-1 
notes that, during World War II, several million people 
employed in U.S. shipyards and U.S. Navy personnel were 
exposed to asbestos.  See M21-1, Part VI, par. 7.21(b)(2).

The M21-1 also provides the following medical guidance:  in 
order for an appellant to have a clinical diagnosis of 
asbestosis the record must show a history of exposure and 
radiographic evidence of parenchymal lung disease (see M21-
1, Part VI, par. 7.21(c)); the latent period for asbestosis 
varies from 10 to 45 or more years between first exposure 
and development of disease (see M21-1, Part VI, 
par. 7.21(b)(2)); and exposure to asbestos may cause disease 
later on even when the exposure was brief (as little as a 
month or two) or indirect (bystander disease) (Id.).



The Court has held that the M21-1 did not create a 
presumption of in-service exposure to asbestos for claimants 
that worked in one of the occupations that the M21-1 listed 
as having higher incidents of asbestos exposure.  
See Dyment v. West, 13 Vet. App. 141, 145 (1999); Also see 
Ennis v. Brown, 4 Vet. App. 438, vacated at 4 Vet. App. 523, 
new decision issued at 4 Vet. App. 523 (1993); McGinty v. 
Brown, 4 Vet. App. 428 (1993); Ashford v. Brown, 
10 Vet. App. 120 (1997).  Therefore, in claims for service 
connection for disability due to asbestos exposure, the 
appellant must first establish that the disease that caused 
or contributed to his disability was caused by events in 
service or an injury or disease incurred therein.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

In VAOPGCPREC 04-2000 (April 13, 2000), VA's General Counsel 
held, in relevant part, that:  M21-1, Part VI, par. 7.21(a), 
(b), & (c) are not substantive in nature, but nonetheless 
need to be discussed by the Board in all decisions; the 
first three sentences of M21-1, Part VI, par. 7.21(d)(1) are 
substantive in nature and the development criteria it lays 
out must be followed by the agency of original jurisdiction; 
and M21-1, Part VI, par. 7.21 does not create a presumption 
of medical nexus between a current asbestos related disease 
and military service.

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet App. 518, 519 (1996).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)



Legal Analysis

A.	Lung Disorder

The veteran has alleged that the claimed lung disability is 
related to his active military service, and has alleged at 
various stages during the appeal that this condition is 
related to exposure to asbestos in service.  However, the 
Board has considered his medical history both during and 
since service, along with the opinions of various physicians 
addressing the nature and etiology of any present lung 
disorders, and finds that the medical evidence weighs against 
the claim for service connection.  

SMRs in this case include an April 1969 report of an 
approximate one-week hospitalization for right lower lobe 
pneumonia.  At the time of discharge from inpatient treatment 
the veteran's condition had improved, and there is no further 
record of pneumonia or other respiratory ailments in service, 
including any notation on his separation examination report.  
For this reason, the veteran's pneumonia appears to represent 
a temporary and acute illness in service which resolved 
therein, and with no residual effects for the remainder of 
his active duty service.  

Significantly, there is nothing in the veteran's SMRs or 
personnel records suggesting that his occupational duties in 
service involved working in proximity to asbestos, or that he 
was exposed to asbestos during service.  In November 1985, 
he underwent an evaluation by a private physician who 
determined that he had received occupational exposure to 
asbestos from 1972 to September 1985, as the direct result of 
working in proximity to hazardous materials.  The physician 
did not identify a history of asbestos exposure prior to 
1972, including when the veteran was on active duty in the 
military, and noted the absence of asbestos related disease 
at that time.  The information provided by the veteran, 
himself, regarding contact with asbestos concerns only post-
service occupational exposure, and does not refer to any 
specific identifiable instances of exposure while in service.  
Thus, the only history of asbestos exposure that has been 
established took place after military service.  See generally 
38 C.F.R. § 3.303(b) (chronicity and continuity of 
symptomatology of a disorder since service, is not 
established when clearly attributable to intercurrent 
causes).
 
The next relevant event concerning respiratory history 
occurred in July 1989, when the veteran had another episode 
of right lung pneumonia.  This episode appeared to have 
completely resolved within one month.  There is no further 
indication of treatment for pneumonia.    

Thus, up to this point, the veteran's medical history is 
negative for both continuity of symptomatology of a lung 
disorder since military service, as well as for any objective 
record indicating exposure to asbestos during the time period 
in which he served.  Turning to the more recent medical 
evidence, it is noted that the December 2004 respiratory 
examiner determined the veteran had an essentially normal 
respiratory system.  The Board has still considered that 
various other treatment providers noted impressions of one or 
more current disabilities affecting the lungs, including a 
sinus condition, chronic bronchitis, and possible COPD.  (The 
veteran previously claimed service connection for lung 
cancer, but as noted above, the Board denied this claim 
because there was no evidence of a current disability.)  This 
notwithstanding, the competent and persuasive evidence tends 
to rule out a medical nexus between a recent lung disorder 
and any aspect of the veteran's military service.

On the subject of the veteran's documented in-service episode 
of pneumonia, which is the only illness noted to have 
affected the lungs during service, a VA physician who 
conducted a comprehensive claims file review in June 2000 
determined the veteran had no residuals from pneumonia in 
service.  While the veteran was then noted to have chronic 
bronchitis, this was deemed to be secondary to cigarette 
smoking.  And he has not alleged, nor does the competent 
evidence suggest, that his underlying history of smoking in 
itself is causally related to service.  VA's Office of 
General Counsel has determined in VAOPGCPREC 19-97 
(May 13, 1997), that in order to establish that a tobacco-
related disability is secondary to nicotine dependence that 
arose from military service, it must be shown that that the 
veteran has nicotine dependence that may be considered a 
disease under VA law; that the veteran acquired a dependence 
on nicotine in service; and that dependence may be considered 
the proximate cause of disability resulting from the use of 
tobacco products by the veteran.  Here, the veteran has not 
been shown to have nicotine dependence, and further, his 
history of smoking from all accounts clearly preceded service 
by a number of years -- so there is no indication that this 
case would fall into the limited category of instances where 
a disability may be established as service-connected as 
secondary to smoking.  It equally deserves mentioning that 
current VA statutes and regulations expressly preclude 
granting disability benefits on the basis of smoking (i.e., 
use of tobacco-based products), for claims filed on and after 
June 9, 1998.  See 38 U.S.C.A. §§ 1103, 1112, 1116 (West 
2002).  See also 38 C.F.R. § 3.300 (2003).  Consequently, 
there clearly is no basis of entitlement even on this 
alternative theory.

Note also that, in a more recent opinion, following a 
thorough physical examination, the December 2004 respiratory 
examiner also expressed the conclusion that the veteran's 
April 1969 episode of pneumonia had resolved within one to 
two weeks, and did not persist during service.  He further 
noted that a subsequent instance of pneumonia in mid-1989 
also resolved quickly, within a month, and there were no 
sequelae (residuals).  Notably, the examiner's finding that 
there was no respiratory pathology found on examination (and 
that the veteran's own treating physicians had noted few if 
any respiratory ailments) in suggesting the absence of a 
current disability, by implication negates the presence of 
any ongoing lung disorder since the conclusion of military 
service.  

Moreover, each of the above opinions in addressing the 
veteran's prior history of occupational asbestos exposure, 
specifically identify only the post-service time period from 
1972 to 1985 as the dates of the hazardous exposure in 
question, and do not otherwise indicate or suggest that the 
veteran ever came into contact with asbestos in service.  In 
this regard, the former examiner stated that it was "at 
least as likely as not that the veteran had a history of 
asbestos exposure," but the only actual contact with 
asbestos identified in his discussion of the pertinent 
medical history, following a review of the veteran's claims 
file, was that beginning in 1972.  

For these reasons, the evidence is against the claimed 
relationship between a lung disorder and military service on 
any basis, including as the result of claimed asbestos 
exposure.  

B.	Residuals of Pneumonia

The claim for service connection for the residuals of 
pneumonia presents a substantially similar matter before the 
Board for consideration as the prior claim for a lung 
disorder, with the exceptions being that only pneumonia and 
not asbestos exposure is the alleged cause of the current 
disability, and that any identifiable residuals of pneumonia 
(and not solely a lung ailment) may be deemed service-
connected.  The determinative evidence on this claim likewise 
is based upon evidence and information addressed in the 
previous section.  

In this instance, the veteran appears to have some current 
conditions that could plausibly be related to prior pneumonia  
-- again, a sinus condition, chronic bronchitis, and possible 
COPD -- but the competent and probative evidence effectively 
negates any finding that the pneumonia noted in service 
caused any of the above conditions.  As previously mentioned, 
the veteran's April 1969 episode of right lower lobe 
pneumonia appeared to resolve within a week, and did not 
continue to affect him during service.  There was no 
recurrence of pneumonia or manifestation of any other 
pulmonary symptoms until nearly 20 years after service, when 
the veteran in July 1989 had a subsequent episode of right 
lower lobe pneumonia.  However, once again, the veteran's 
pneumonia resolved relatively quickly, within one month.  
Perhaps most significantly, both the June 2000 and December 
2004 VA physicians who have each reviewed the medical 
evidence associated with the veteran's claims file, 
determined that he does not currently suffer from the 
residuals of pneumonia.  Bear in mind also that the December 
2004 examiner observed that the veteran's post-service bout 
of community acquired pneumonia in July 1989 had quickly 
resolved, with no sequelae, thereby ruling out the 
possibility that this episode represented any dormant lung 
condition that may have reactivated and continued to affect 
the veteran.  Accordingly, the medical evidence establishes 
that the veteran does not at present suffer from the 
residuals of his in-service bout of pneumonia. 

C.	Spot on the Right Lung 

In the absence of any competent evidence of a current 
disability claimed as a spot on the right lung, the veteran's 
claim for service connection for the foregoing condition must 
be denied.  The record reflects that on examination in 
September 1970, less than one-year after discharge from 
service, the veteran did not have any significant 
abnormalities of the respiratory system, or of the nose, 
sinuses, mouth, or throat.  Although he has alleged that 
shortly after discharge from service he received a letter 
from the government informing him that a spot on his lungs 
had been detected, there is no objective record of such a 
letter.  In any event, the more recent medical evidence since 
then does not show the claimed spot on the right lung.  The 
veteran in July 1989 underwent an x-ray evaluation that 
showed evidence of an infiltrate in the right upper lung 
field, associated with bronchopneumonia; however, even if 
this is evidence of the condition claimed, another x-ray 
later that month showed that the problem had completely 
cleared.  In this regard, the December 2004 examiner has also 
stated that the veteran's episode of pneumonia in 1989 soon 
resolved, without sequelae, thus confirming that the veteran 
has no present lung abnormalities in connection with this 
brief occurrence of pneumonia.    

Under VA case law, service connection may be granted only 
where a veteran has a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim.").  See, too, Degmetich v. Brown, 104 F.3d 1328 
(1997) (also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See, as well, Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).  In such an instance where there is no evidence 
whatsoever of the claimed disability, there can be no valid 
claim for service connection.  38 U.S.C.A. § 1110; Brammer v. 
Derwinski,     3 Vet. App. 223, 225 (1992).  See also 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  

Since the medical evidence does not establish a present 
disability involving a spot on the right lung, there is no 
need for further inquiry into the evidence since service, 
including any information related to the question of medical 
nexus.  The veteran served in the Republic of Vietnam during 
the Vietnam era, and thus is presumed to have been exposed to 
Agent Orange (see 38 C.F.R. § 3.307(a)(6)(iii)) -- however, 
this fact does not support entitlement to service connection 
due to Agent Orange exposure, the primary basis on which the 
veteran has claimed service connection. There is no competent 
evidence of the condition claimed, regardless of the 
veteran's presumed herbicide exposure, and thus herbicide 
exposure during service need not be considered as the cause 
of any current disability.  Notably, even if a diagnosis of a 
spot on the lung were established, this condition is not 
amongst those which may be presumed as due to herbicide 
exposure under 38 C.F.R. § 3.309(e).    

D.	Conclusion

The Board has taken into consideration the veteran's 
assertions in support of each of the claims on appeal.  In 
this case, since the veteran's DD-214 and other service 
personnel records reflect participation in combat, his own 
statement will generally be accepted as credible as to a 
disease or injury allegedly incurred in or aggravated by 
service, if consistent with the circumstances or conditions 
of military service.  See 38 C.F.R. § 1154(b) (West 2002).  
See also Arms v. West, 12 Vet. App. 188 (1999); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  However, on the matter 
of claimed asbestos exposure (relevant to the claim for 
service connection for a lung disorder), the veteran has not 
set forth any allegation of exposure therein, and in any 
event, there is no indication that such exposure would have 
been consistent with the circumstances of experiences related 
to participation in combat.  Additionally, regarding the 
medical issues that are determinative in the matters 
presently on appeal, given that the veteran is a layman, he 
is not competent to offer a diagnosis of a current 
disability, or a probative opinion etiologically linking a 
current claimed disability to any aspect of his military 
service (including either asbestos exposure, or his presumed 
exposure to Agent Orange).  See Grottveit v. Brown, 5 Vet. 
App. 91,93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Accordingly, the veteran's claims for service connection for 
a lung disorder, to include as secondary to asbestos 
exposure, for the residuals of pneumonia, and for a spot on 
the lung, to include as secondary to Agent Orange exposure or 
pneumonia, must each be denied.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine.  
But as the preponderance of the evidence is against the 
veteran's claims for service connection for a lung disorder 
and the residuals of pneumonia, and furthermore, the 
competent evidence is against the claim for service 
connection for a spot on the lung, this doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. 5107(b); 38 
C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

The claim for service connection for a lung disorder, to 
include as secondary to asbestos exposure, is denied.

The claim for service connection for residuals of pneumonia 
is denied.

The claim for service connection for a spot on the lung, to 
include as secondary to Agent Orange exposure or pneumonia, 
is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


